UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 CONTANGO OIL & GAS COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule240.0-11 and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CONTANGO OIL & GAS COMPANY , SUITE 2900 HOUSTON, TEXAS 77002 (713) 236-7400 ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 20, 2014 Dear Contango Stockholder: April 11, 2014 We are pleased to invite you to attend the 2014 Annual Meeting of Stockholders of Contango Oil & Gas Company.The Annual Meeting will be held on May 20, 2014, at 9:30 a.m., local time, at the Lancaster Hotel, in the “Fourth Ward Room,” located at 701 Texas Avenue, Houston, Texas 77002. The enclosed Notice of Annual Meeting and the accompanying proxy statement describe the various matters to be acted upon during the Annual Meeting.In addition, there will be a report on the state of our business and an opportunity for you to ask questions of our management. You may vote your shares by submitting a proxy by Internet, by telephone or by completing, signing, dating and returning the enclosed proxy card or by voting your shares in person at the Annual Meeting.The proxy card describes your voting options in more detail.Our report to the stockholders, including our Annual Report on Form10-K/A for the year ended December 31, 2013, also accompanies the proxy statement. The Annual Meeting gives us an opportunity to review our business results and discuss the steps we have taken to position our company for the future.We appreciate your ownership of Contango’s common stock, and I hope you will be able to join us at the Annual Meeting. Sincerely, Allan D. Keel President and Chief Executive Officer CONTANGO OIL & GAS COMPANY , SUITE 2900 HOUSTON, TEXAS 77002 (713) 236-7400 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 20, 2014 The 2014 Annual Meeting of Stockholders (the “Annual Meeting”) of Contango Oil & Gas Company, a Delaware corporation, will be held on May 20, 2014, at 9:30 a.m., local time, at the Lancaster Hotel, in the “Fourth Ward Room,” located at 701 Texas Avenue, Houston, Texas 77002 for the following purposes: the election of seven directors to our Board until the 2015 Annual Meeting of Stockholders; ratifying the appointment of Grant Thornton LLP as our independent registered public accounting firm; (3) the approval of the Amended and Restated 2009 Incentive Compensation Plan; (4) the holding of an advisory vote on named executive officer compensation; and transacting such other business as may arise that can properly be conducted at the Annual Meeting or any adjournment or postponement thereof. Our Board has fixed the close of business on March 31, 2014 as the record date (the“Record Date”) for the determination of stockholders entitled to notice of and to vote at the Annual Meeting or any adjournment(s) or postponement(s) thereof.Only stockholders of record at the close of business on the Record Date are entitled to notice of and to vote at the Annual Meeting.A list of stockholders entitled to vote at the Annual Meeting will be available for examination at our offices for 10 calendar days prior to the Annual Meeting.The list will also be available during the Annual Meeting for inspection by stockholders. EVEN IF YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE, SIGN AND MAIL THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE IN THE ACCOMPANYING ENVELOPE OR USE THE TELEPHONE OR INTERNET VOTING. By Order of the Board of Directors, Houston, Texas John A. Thomas April11, 2014 Vice President, General Counsel and Corporate Secretary IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD ON MAY 20, 2014 The Notice of Annual Meeting of Stockholders, the Proxy Statement for the 2014 Annual Meeting of Stockholders and the Annual Report to Stockholders for the year ended December31, 2013 are available at www.proxyvote.com CONTANGO OIL & GAS COMPANY PROXY STATEMENT TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING 1 CORPORATE GOVERNANCE AND OUR BOARD 6 EXECUTIVE OFFICERS 10 COMPENSATION DISCUSSION AND ANALYSIS 12 EXECUTIVE COMPENSATION 19 DIRECTOR COMPENSATION 25 TRANSACTIONS WITH RELATED PERSONS 26 PROPOSAL 1:ELECTION OF DIRECTORS 29 PROPOSAL 2:RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP 32 PROPOSAL 3:APPROVAL OF THE AMENDED AND RESTATED 2 33 PROPOSAL 4:ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION 43 AUDIT COMMITTEE REPORT 44 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 45 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 48 STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONSFOR THE 2 49 OTHER BUSINESS 50 ANNUAL REPORT 50 i CONTANGO OIL & GAS COMPANY , SUITE 2900 HOUSTON, TEXAS 77002 (713) 236-7400 PROXY STATEMENT FOR THE 2 Unless the context requires otherwise, references in this proxy statement to “Contango,” “we,” “us” and “our” are to Contango Oil & Gas Company, a Delaware corporation, and its consolidated subsidiaries.Unless the context otherwise requires, references to the “stockholders” are to the holders of shares of our common stock, par value $0.04 per share (“Common Stock”). The accompanying proxy is solicited by the Board of Directors of Contango (our “Board”) to be voted at our 2014 Annual Meeting of Stockholders (the “Annual Meeting”) to be held on May 20, 2014, at the time and place and for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders (the“Notice”) and at any adjournment(s) or postponement(s) thereof. In connection with the completion on October 1, 2013 of our merger with Crimson Exploration Inc., we changed our fiscal year end from June 30 to December 31, commencing with the twelve-month period beginning on January 1, 2014.This proxy statement covers the transition period from July 1, 2013 to December 31, 2013 (the “Transition Period”) This proxy statement and accompanying form of proxy are being mailed to our stockholders on or about April11, 2014.Our Annual Report on Form 10-K/A (the “Annual Report”) covering the year ended December31, 2013 is enclosed, but does not form any part of the materials for solicitation of proxies. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING What is the purpose of the Annual Meeting? At the Annual Meeting, our stockholders will act upon the matters outlined in the Notice, including (1) the election of seven directors to our Board, each for a term ending on the date of the 2015 Annual Meeting of Stockholders (this proposal is referred to as the “Election of Directors”, (2) the ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm (this proposal is referred to as the “Ratification of Grant Thornton”), (3) the approval of our Amended and Restated 2009 Incentive Compensation Plan, which is intended to qualify the Company’s performance-based compensation for deductibility under Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) (this proposal is referred to as the “Equity Plan Approval”), (4) holding an advisory vote on named executive officer compensation (this proposal is referred to as the “Advisory Vote”), and (5) the transaction of such other business as may arise that can properly be conducted at the Annual Meeting or any adjournment or postponement thereof.Also, management will report on our performance during the last fiscal year and respond to questions from our stockholders. What is a proxy? A proxy is another person that you legally designate to vote your stock.If you designate someone as your proxy in a written document, that document is also called a proxy or a proxy card. 1 Table of Contents What is a proxy statement? It is a document that regulations of the Securities and Exchange Commission (the “SEC”) require that we give to you when we ask you to sign a proxy card to vote your stock at the Annual Meeting. What is “householding” and how does it affect me? One copy of the Notice, this proxy statement and the Annual Report (collectively, the “Proxy Materials”) will be sent to stockholders who share an address, unless they have notified us that they want to continue receiving multiple packages.This practice, known as “householding,” is designed to reduce duplicate mailings and save significant printing and postage costs. If you received a householded mailing this year and you would like to have additional copies of the Proxy Materials mailed to you or you would like to opt out of this practice for future mailings, we will promptly deliver such additional copies to you if you submit your request in writing to our Investor Relations Department, Attn: Michael Hackett, at 717 Texas Avenue, Suite 2900, Houston, Texas 77002, or call at (713) 236-7400. You may also contact us in the same manner if you received multiple copies of the Annual Meeting materials and would prefer to receive a single copy in the future.The Proxy Materials are also available at www.proxyvote.com. What should I do if I receive more than one set of voting materials? Despite our efforts related to householding, you may receive more than one set of voting materials, including multiple copies of the proxy statement and multiple proxy cards or voting instruction cards.For example, if you hold your shares in more than one brokerage account, you will receive a separate voting instruction card for each brokerage account in which you hold shares.Similarly, if you are a stockholder of record and hold shares in a brokerage account, you will receive a proxy card and a voting instruction card. Please complete, sign, date and return each proxy card and voting instruction card that you receive to ensure that all your shares are voted at the Annual Meeting. What is the record date and what does it mean? The record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting is the close of business on March 31, 2014 (the “Record Date”).The Record Date is established by our Board as required by Delaware law. On the Record Date, we had 19,365,413 shares of Common Stock issued and outstanding. What is a quorum? A quorum is the presence at the Annual Meeting, in person or by proxy, of the holders of a majority of the shares of our Common Stock outstanding and entitled to vote as of the Record Date.There must be a quorum for the Annual Meeting to be held.If a quorum is not present, the Annual Meeting may be adjourned from time to time until a quorum is reached.Proxies received but marked as abstentions or broker non-votes will be included in the calculation of votes considered to be present at the Annual Meeting. Who is entitled to vote at the Annual Meeting? Subject to the limitations set forth below, stockholders at the close of business on the Record Date may vote at the Annual Meeting. What are the voting rights of the stockholders? Each holder of Common Stock is entitled to one vote per common share on all matters to be acted upon at the Annual Meeting.Neither our Certificate of Incorporation, as amended, nor our bylaws allow for cumulative voting rights. 2 Table of Contents What is the difference between a stockholder of record and a “street name” holder? Most stockholders hold their shares through a broker, bank or other nominee rather than directly in their own name.As summarized below, there are some distinctions between shares held of record and those owned in street name. · Stockholder of Record.If your shares are registered directly in your name with Continental Stock Transfer & Trust Company, our transfer agent, you are considered, with respect to those shares, the stockholder of record.As the stockholder of record, you have the right to grant your voting proxy directly or to vote in person at the Annual Meeting. · Street Name Stockholder.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name.”As the beneficial owner, you have the right to direct your broker or nominee how to vote and are also invited to attend the Annual Meeting.However, since you are not the stockholder of record, you may not vote these shares in person at the Annual Meeting unless you obtain a signed proxy from the record holder giving you the right to vote the shares. How do I vote my shares? Stockholders of Record:Stockholders of record may vote their shares or submit a proxy to have their shares voted by one of the following methods: · By Internet.You may submit a proxy electronically on the Internet by following the instructions provided on the enclosed proxy card.Please have the proxy card in hand when you log onto the website.Internet voting facilities will be available 24 hours a day and will close at 11:59 p.m., Eastern Daylight Time, on May 19, 2014. · By Telephone.If you request paper copies of the proxy materials by mail, you may submit a proxy by telephone (from U.S. and Canada only) using the toll-free number listed on the proxy card.Please have your proxy card in hand when you call.Telephone voting facilities will be available 24 hours a day and will close at 11:59 p.m., Eastern Daylight Time, on May 19, 2014. · By Mail.You may indicate your vote by completing, signing and dating your proxy card and returning it in the enclosed reply envelope. · In Person.You may vote in person at the Annual Meeting by completing a ballot; however, attending the Annual Meeting without completing a ballot will not count as a vote. Street Name Stockholders:Street name stockholders may generally vote their shares or submit a proxy to have their shares voted by one of the following methods: · By Mail.You may indicate your vote by completing, signing and dating your proxy card or other information forwarded by your bank, broker or other holder of record and returning it in the enclosed reply envelope. · By Methods Listed on Proxy Card.Please refer to your proxy card or other information forwarded by your bank, broker or other holder of record to determine whether you may submit a proxy by telephone or electronically on the Internet, following the instructions on the proxy card or other information provided by the record holder. · In Person with a Proxy from the Record Holder.You may vote in person at the Annual Meeting if you obtain a legal proxy from your bank, broker or other nominee.Please consult the voting form or other information sent to you by your bank, broker or other nominee to determine how to obtain a legal proxy in order to vote in person at the Annual Meeting. 3 Table of Contents Can I revoke my proxy? Yes.If you are a stockholder of record, you can revoke your proxy at any time before it is exercised by: · submitting written notice of revocation to our company, Attn: John A. Thomas, 717 Texas Avenue, Suite 2900, Houston, Texas, 77002, no later than May 19, 2014; · submitting another proxy with new voting instructions by mail, telephone or the Internet voting system; or · attending the Annual Meeting and voting your shares in person. If you are a street name stockholder and you vote by proxy, you may change your vote by submitting new voting instructions to your bank, broker or nominee in accordance with that entity’s procedures. May I vote confidentially? Yes. We treat all stockholder meeting proxies, ballots and voting tabulations confidentially if the stockholder has requested confidentiality on the proxy or ballot. If you so request, your proxy will not be available for examination nor will your vote be disclosed prior to the tabulation of the final vote at the Annual Meeting except (1) to meet applicable legal requirements or (2) to allow the independent election inspectors to count and certify the results of the vote. The independent election inspectors may, however, at any time inform us whether or not a stockholder has voted. What is the effect of broker non-votes and abstentions and what vote is required to approve each proposal? If you hold your shares in “street name,” you will receive instructions from your broker or other nominee describing how to vote your shares.If you do not instruct your broker or nominee how to vote your shares, they may vote your shares as they decide as to each matter for which they have discretionary authority under the rules of the NYSE MKT LLC (the “NYSE MKT”). There are also non-discretionary matters for which brokers and other nominees do not have discretionary authority to vote unless they receive timely instructions from you.When a broker or other nominee does not have discretion to vote on a particular matter, you have not given timely instructions on how the broker or other nominee should vote your shares and the broker or other nominee indicates it does not have authority to vote such shares on its proxy, a “broker non-vote” results.Although any broker non-vote would be counted as present at the Annual Meeting for purposes of determining a quorum, it would be treated as not entitled to vote with respect to non-discretionary matters. Abstentions occur when stockholders are present at the Annual Meeting but fail to vote or voluntarily withhold their vote for any of the matters upon which the stockholders are voting. If your shares are held in street name and you do not give voting instructions, the record holder will not be permitted to vote your shares with respect to Proposal 1 (Election of Directors), and your shares will be considered broker non-votes with respect to this proposal. If your shares are held in street name and you do not give voting instructions, the record holder will nevertheless be entitled to vote your shares with respect to Proposal 2 (Ratification of Grant Thornton) in the discretion of the record holder.If you shares are held in street name and you do not give voting instructions, the record holder will not be permitted to vote your shares with respect to Proposal 3 (Equity Plan Approval), and your shares will be considered broker non-votes with respect to this proposal.If you shares are held in street name and you do not give voting instructions, the record holder will not be permitted to vote your shares with respect to Proposal 4 (The Advisory Vote), and your shares will be considered broker non-votes with respect to this proposal. · Proposal 1 (Election of Directors):To be elected, each nominee for election as a director must receive the affirmative vote of a plurality of the votes cast by the holders of our Common Stock, present in person or represented by proxy at the Annual Meeting and entitled to vote on the proposal.This means that director nominees who receive the most votes are elected.Votes may be cast in favor of or withheld from the 4 Table of Contents election of each nominee.Votes that are withheld from a director’s election will be counted toward a quorum, but will not affect the outcome of the vote on the election of a director.Broker non-votes will not be counted as votes cast, and, accordingly, will have no effect on the outcome of the vote for directors. · Proposal 2 (Ratification of Grant Thornton):Ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2014 requires the affirmative vote of the holders of a majority of the votes cast by the holders of our Common Stock present in person or represented by proxy at the Annual Meeting and entitled to vote thereon.Abstentions and broker non-votes will not be voted either for or against this proposal, and, accordingly, will not affect the outcome of this proposal. · Proposal 3 (Equity Plan Approval):Approval of the Amended and Restated 2009 Incentive Compensation Plan requires the affirmative vote of the holders of a majority of the votes cast by the holders of our Common Stock present in person or represented by proxy at the Annual Meeting and entitled to vote thereon.Abstentions and broker non-votes will not be voted either for or against this proposal, and, accordingly, will not affect the outcome of this proposal. · Proposal 4 (The Advisory Vote):Approval of the advisory vote required the affirmative vote of the majority of the votes of the shares of common stock cast on this proposal at the annual meeting. Abstentions and broker non-votes will not be voted either for or against this proposal, and, accordingly, will not affect the outcome of this proposal.While this vote is required by law, it will neither be binding on our company or the Board nor will it create or imply any change in the fiduciary duties of, or impose any additional fiduciary duty on, our company or the Board.However, the views of our stockholders are important to us, and our Compensation Committee will take into account the outcome of the vote when considering future executive compensation decisions.We urge you to read the section entitled “Compensation Discussion and Analysis,” which discusses in detail how our executive compensation program implements our compensation philosophy. Our Board has appointed Allan D. Keel and E. Joseph Gradyas the management proxy holders for the Annual Meeting.If you are a stockholder of record, your shares will be voted by the management proxy holders in accordance with the instructions on the proxy card you submit by mail, or the instructions provided for any proxy submitted by telephone or Internet, as applicable.For stockholders who have their shares voted by duly submitting a proxy by mail, telephone or Internet, the management proxy holders will vote all shares represented by such valid proxies as our Board recommends, unless a stockholder appropriately specifies otherwise. Our Board recommends a vote: · FOR each of the nominees for director; · FOR the ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2014; · FOR the approval of the Amended and Restated 2009 Incentive Compensation Plan; and · FOR the advisory vote to approve named executive officer compensation. What happens if additional proposals are presented at the Annual Meeting? Other than the matters specified in the Notice, we do not expect any matters to be presented for a vote at the Annual Meeting.If you grant a proxy, the management proxy holders will have the discretion to vote your shares on any additional matters properly presented for a vote at the Annual Meeting. Under our bylaws, the deadline for notifying us of any additional proposals to be presented at the Annual Meeting has passed and, accordingly, stockholders may not present proposals at the Annual Meeting. 5 Table of Contents Who will bear the cost of soliciting votes for the Annual Meeting? We will bear all expenses of soliciting proxies.We have engaged Broadridge Financial Solutions to aid in the distribution of proxy materials and to provide voting and tabulation services for the Annual Meeting for a fee of approximately $5,000, plus reimbursement for reasonable out-of-pocket expenses.Our directors, officers and employees may also solicit proxies in person or by other means of communication.Such directors, officers and employees will not be additionally compensated but may be reimbursed for reasonable out-of-pocket expenses in connection with such solicitation.In addition, we may reimburse brokerage firms, custodians, nominees, fiduciaries and other persons representing beneficial owners of our Common Stock for their reasonable expenses in forwarding solicitation material to such beneficial owners. May I propose actions for consideration at the 2015 Annual Meeting of Stockholders or nominate individuals to serve as directors? You may submit proposals for consideration at future stockholder meetings, including director nominations.Please read “Stockholder Proposals and Director Nominations for the 2015 Annual Meeting” for information regarding the submission of stockholder proposals and director nominations for consideration at next year’s annual meeting. CORPORATE GOVERNANCE AND OUR BOARD General On October 1, 2013, following the Company’s merger (the “Merger”) with Crimson Exploration Inc., and in accordance with the Company’s bylaws, the size of the Board was expanded from six to eight directors, comprised of five “Contango Directors” and three “Crimson Directors” (each as defined in the bylaws).On March 20, 2014, our bylaws were amended and restated to reduce from five to four the number of “Contango Directors” required on the Board until the first anniversary of the effective time of the Merger.As a result of the resignation of a director and this change to our bylaws, the overall size of the Board was reduced from eight to seven directors.The Company’s Certificate of Incorporation and bylaws provide for the annual election of directors. At each annual meeting of stockholders, our directors will be elected for a one-year term and serve until their respective successors have been elected and qualified. Our Board held three meetings during the Transition Period.During the Transition Period no directors attended fewer than 75% of the total number of meetings of our Board and committees on which that director served. We encourage, but do not require, our directors to attend annual meetings of stockholders.At our last Annual Meeting of Stockholders, five out of the eight serving members of our Board attended. Board Independence As required under the listing standards of the NYSE MKT, a majority of the members of our Board must qualify as independent, as affirmatively determined by our Board.Our Nominating Committee evaluated all relevant transactions and relationships between each director, or any of his or her family members, and our company, senior management and independent registered accounting firm. Based on this evaluation and the recommendation of our Nominating Committee, our Board has determined that B.A. Berilgen, B. James Ford, Lon McCain, Charles M. Reimer and Steven L. Schoonover are each an independent director, as that term is defined in the listing standards of the NYSE MKT. In making its independence recommendation, the Committee noted in particular the following at the time of determination: Mr. Ford · Mr. Ford is a managing director of Oaktree Capital Management, LP (“Oaktree Capital Management”), which, through its affiliates OCM GW Holdings, LLC (“Oaktree Holdings”) and OCM Crimson Holdings, LLC (“OCM Crimson”), owns approximately 6.6% of our Common Stock.This significant ownership position could result in the interest of Mr. Ford becoming misaligned with those of our smaller stockholders. 6 Table of Contents · In reviewing the independence of Mr. Ford, our Nominating Committee noted that the NYSE MKT does not view ownership of even a significant amount of stock, by itself, as a bar to an independence finding. Our Nominating Committee also noted that Oaktree Capital Management is comprised of eight principals and approximately 700 employees with offices in 13 cities worldwide, has its headquarters in Los Angeles and has approximately $77 billion in assets under management. Board Committees Our Board has the authority to appoint committees to perform certain management and administrative functions. Our Board has established a Compensation Committee, Audit Committee, Nominating Committee and Investment Committee. Our Board, in its business judgment, has determined that the Compensation Committee, Audit Committee and Nomination Committee are comprised entirely of independent directors as currently required under the listing standards of the NYSE MKT and applicable rules and requirements of the SEC.The Board may also delegate certain duties and responsibilities to the committees it establishes; for example, the Board may delegate the duty of determining appropriate salaries for our executive officers from time to time. Audit Committee The Audit Committee was established to oversee and appraise the audit efforts of our independent registered public accounting firm, and monitor our accounts, procedures and internal controls. From July 1, 2013 until September 30, 2013 (the “Pre-Merger Period”), the Audit Committee consisted of Messrs. Brehmer (Committee Chairman), Berilgen, Reimer and Schoonover.Beginning October 1, 2013 through December 31, 2013 (the “Post-Merger Period”), the Audit Committee consisted of Messrs. McCain (Committee Chairman), Berilgenand Schoonover.Each member of our Audit Committee is considered “independent” as described above.The Audit Committee met one time during the Transition Period. Upon review by and recommendation of our Nominating Committee, our Board has determined that for the Pre-Merger Transition Period, Mr. Brehmer was an “audit committee financial expert” as defined under applicable rules and regulations of the SEC, and for the Post-Merger Transition Period, Mr. McCain was an “audit committee financial expert” as defined by such rules.Our Audit Committee has adopted a charter, which is posted on our website www.contango.com under “Corporate Governance.” Compensation Committee The responsibilities of the Compensation Committee, which are discussed in detail in the “Compensation Committee Charter” that is posted on our website at www.contango.com under “Corporate Governance,” include among other things, the responsibility to: · Periodically review the compensation, employee benefit plans and fringe benefits paid to, or provided for, executive officers of the Company; · Approve the annual salaries, bonuses and share-based awards paid to the Company’s executive officers; · Periodically review and recommend to the full Board total compensation for each non-employee director for services as a member of the Board and its committees; and · Exercise oversight of all matters of executive compensation policy. The Compensation Committee is delegated all authority of the Board as may be required or advisable to fulfill the purposes of the Compensation Committee. The Compensation Committee may form and delegate some or all of its authority to subcommittees when it deems appropriate. Meetings may, at the discretion of the Compensation Committee, include members of the Company’s management, other members of the Board, consultants or advisors, and such other persons as the Compensation Committee or its chairperson may determine. The Compensation Committee has the sole authority to retain, amend the engagement with, and terminate any compensation consultant to be used to assist in the evaluation of director, CEO or executive officer compensation, including employment contracts and change in control provisions. The Compensation Committee has sole authority to approve the consultant’s fees and other retention terms and has authority to cause the Company to pay the fees 7 Table of Contents and expenses of such consultants. During the Transition Period, the Compensation Committee engaged the services of Longnecker & Associates (“Longnecker”), an experienced compensation consulting firm that specializes in the energy industry.In selecting Longnecker as its independent compensation consultant, the Compensation Committee assessed the independence of Longnecker pursuant to SEC rules and considered, among other things, whether Longnecker provides any other services to us, the policies of Longnecker that are designed to prevent any conflict of interest between Longnecker, the Compensation Committee and us, any personal or business relationship between Longneckerand a member of the Compensation Committee or one of our executive officers and whether Longneckerowns any shares of our common stock.Longnecker is engaged by, and reports only to, the Compensation Committee and will perform the compensation advisory services requested by the Compensation Committee. Longnecker does not provide any other services to the Company, and the Compensation Committee has concluded that we do not have any conflicts of interest with Longnecker. Among the services Longnecker was asked to perform were apprising the Compensation Committee of compensation-related trends, developments in the marketplace and industry best practices; informing the Compensation Committee of compensation-related regulatory developments; providing peer group survey data to establish compensation ranges for the various elements of compensation; providing an evaluation of the competitiveness of the Company’s executive and director compensation and benefits programs; assessing the relationship between executive pay and performance; and advising on the design of the Company’s incentive compensation programs. For the Pre-Merger Period, the members of the Compensation Committee were Messrs. Schoonover (Committee Chairman), Berilgen and Reimer.For the Post-Merger Period the members of the Compensation Committee were Messrs. Ford (Committee Chairman), Berilgen and Reimer. Each member of the Compensation Committee during the Transition Period was an “outside director” as defined under section 162(m) of the Code and was “independent” as defined in the applicable rules of the NYSE MKT and the SEC.The Compensation Committee held one meeting during the Transition Period. Nominating Committee The principal function of the Nominating Committee, which is discussed in detail in the “Nominating Committee Charter” that is posted on our website at www.contango.com under “Corporate Governance,” is to oversee, identify, evaluation and select qualified candidates for election to the Board.The Nominating Committee identifies individuals qualified to become Board members and recommends to the Board nominees for election as directors of the Company, taking into account that the Board as a whole shall have competency in industry knowledge, accounting and finance, and business judgment. While the Company does not have a formal diversity policy, the Nominating Committee seeks members from diverse backgrounds so that the Board consists of members with a broad spectrum of experience and expertise and with a reputation for integrity. Directors should have experience in positions with a high degree of responsibility, be leaders in the companies or institutions with which they are affiliated, and be selected based upon contributions that they can make to the Company. The Nominating Committee shall give the same consideration to candidates for director nominees recommended by Company stockholders as those candidates recommended by others. For the Pre-Merger Period, members of the Nominating Committee were Messrs. Schoonover (Committee Chairman), Berilgen, Brehmer and Reimer. For the Post-Merger Period, members of the Nominating Committee were Messrs. Berilgen (Committee Chairman) and McCain. Each member of the Nominating Committee during the Transition Period was “independent” as defined in the applicable rules of the NYSE MKT and the SEC. The Nominating Committee did not meet during the Transition Period. Because the Nominating Committee believes that director nominees should be considered on a case-by-case basis on each nominee’s merits, regardless of who recommended the nominee, it has not adopted a formal policy with regard to the consideration of any director candidates recommended by stockholders.For a description of the procedures that stockholders must follow in order to timely nominate director candidates, please see “Stockholder Proposals and Director Nominations for the 2015 Annual Meeting.” Investment Committee The Investment Committee was created by the Board on October1, 2013 in connection with the closing of the Merger. The purpose of the Investment Committee, which is discussed in detail in the “Investment Committee Charter” that is posted on our website at www.contango.com under “Corporate Governance,” is to allocate, subject 8 Table of Contents to Board approval, the amount and nature of all capital expenditures of the Company and its subsidiaries, and review and discuss the plan for such capital expenditures with Company management. The members of the Investment Committee are Messrs. Romano (Chairman) and Keel.The Investment Committee did not hold any formal meetings during the Transition Period. Code of Ethics We have adopted a “code of ethics” as defined by the applicable rules of the SEC, and it is posted on our website: www.contango.com under “Corporate Governance.”Any amendment to the code of ethics will be posted promptly on our website. Board Leadership Structure The Chairman of the Board is selected by the members of the Board.The positions of Chairman and CEO were separated at the closing of the Merger. The Board has determined that the current structure is appropriate at this time in that it enables Mr.Keel to focus on his role as CEO of the Company, while enabling Mr.Romano, the Chairman of our Board, to continue to provide leadership on policy at the Board level. Although the roles of CEO and Chairman are currently separated, the Board has not adopted a formal policy requiring such separation. The Board believes that the right Board leadership structure should, among other things, be informed by the needs and circumstances of the Company and the then current membership of the Board, and that the Board should remain adaptable to shaping the leadership structure as those needs and circumstances change. Board Risk Assessment and Control Our risk management program is overseen by our Board and its committees, with support from our management.Our Board oversees an enterprise-wide approach to oil and gas industry risk management, designed to support the achievement of organizational objectives, including strategic objectives, to improve long-term organizational performance and enhance stockholder value.A fundamental part of risk management is a thorough understanding of the risks a company faces, understanding of the level of risk appropriate for our company and the steps needed to manage those risks effectively.The involvement of the full Board in setting our business strategy is a key part of its overall responsibilities and together with management determines what constitutes an appropriate level of risk for our company.Our Board believes that the practice of including all members of our management team in our risk assessments allows the Board to more directly and effectively evaluate management capabilities and performance, allows the Board to more effectively and efficiently communicate its concerns and wishes to the entire management team and provides all members of management with a direct communication avenue to the Board. While our Board has the ultimate oversight responsibility for the risk management process, other committees of our Board also have responsibility for specific risk management activities.In particular, the Audit Committee focuses on financial risk, including internal controls, and oversees compliance with regulatory requirements.In setting compensation, the Compensation Committee approves compensation programs for the officers and other key employees to encourage an appropriate level of risk-taking behavior consistent with our business strategy.Our Investment Committee is responsible for the allocation, subject to Board approval, of our capital expenditures. More information about the Company’s corporate governance practices and procedures is available on the Company’s website at www.contango.com. Communications with our Board Stockholders desiring to communicate with our Board, or any director in particular, may do so by mail addressed as follows: Attn:Board of Directors, Contango Oil & Gas Company, 717 Texas Avenue, Suite 2900, Houston, Texas 77002.Our Chief Executive Officer, Chief Financial Officer or Corporate Secretary review each such communication received from stockholders and other interested parties and will forward the communication, as expeditiously as reasonably practicable, to the Board (or individual director) if: (1) the communication complies with the requirements of any applicable policy adopted by us relating to the subject matter; or (2) the communication falls within the scope of matters generally considered by our Board. 9 Table of Contents EXECUTIVE OFFICERS The following table sets forth the names, ages and titles, as of March 31, 2014, of each of our executive officers. Name Age Position Allan D. Keel 54 President, Chief Executive Officer and Director E. Joseph Grady 61 Senior Vice President and Chief Financial Officer A. Carl Isaac 50 Senior Vice President—Operations Jay S. Mengle 60 Senior Vice President—Engineering Thomas H. Atkins 55 Senior Vice President—Exploration John A. Thomas 45 Vice President, General Counsel and Corporate Secretary Allan D.Keel’s biographical information may be found on page 29of this proxy statement. E. Joseph Grady Mr.Grady was appointed Senior Vice President and Chief Financial Officer on October1, 2013 following the closing of the Merger.Mr. Grady had previously served as Senior Vice President and Chief Financial Officer of Crimson from February 2005 until the closing of the Merger. Mr.Grady has over 35 years of financial, operational and administrative experience, including over 25 years in the oil and gas industry.Prior to joining Crimson, Mr.Grady was managing director of Vision Fund Advisors, Inc., a financial advisory firm which he co-founded in 2001, until its dissolution in June 2008.He was formerly Senior Vice President-Finance and Chief Financial Officer of Texas Petrochemicals Holdings, Inc. from April 2003 to July 2004, Vice President-Chief Financial Officer and Treasurer of Forcenergy Inc. from 1995 to 2001, and he held various financial management positions with Pelto Oil Company from 1980 to 1990, including Vice President-Finance from 1988 to 1990.Mr. Grady is a CPA and received a Bachelor of Science degree in Accounting from Louisiana State University. A. Carl Isaac Mr.Isaac was appointed Senior Vice President of Operations on October1, 2013 following the closing of the Merger. Mr.Isaac had previously served as Senior Vice President of Operations of Crimson from May 2010 until the closing of the Merger. Mr.Isaac has more than 20 years of international and domestic experience in the oil and gas industry with previous senior management roles in engineering, operations and risk management. Prior to joining Crimson, from 2007 to 2010, he was Executive Vice President of Beryl Resources, an oil and gas exploration and production company with operations in the Gulf of Mexico. Prior to joining Beryl Resources, Mr.Isaac served as the operating manager of oil and gas exploration and production for Equitable Production from August 1998 to April 2000, and he has previously served in operations management roles at Westport Resources, Kerr McGee and Enduring Resources. Mr.Isaac received a Bachelor of Science degree in Petroleum Engineering from Texas A&M University in 1987 and has served on its Industry Advisory Board since 2005. Jay S. Mengle Mr.Mengle was appointed Senior Vice President – Engineering on October1, 2013 following the closing of the Merger.Mr. Mengle had previously served as Senior Vice President – Operations and Engineering of Crimson from April 2005 until May 2010 and Senior Vice President – Engineering from May 2010 until the closing of the Merger. Mr.Mengle joined Crimson after serving as the Shelf Asset Manager-Gulf of Mexico for Kerr-McGee Corporation subsequent to its 2004 merger with Westport Resources Corporation (“Westport”).Mr. Mengle was with Westport Resources from 1998 to 2004, where he started Westport’s Gulf Coast/Gulf of Mexico drilling and production operations.Prior to joining Westport, Mr.Mengle also served in various drilling, production and marketing management capacities at Norcen Energy Resources, Kirby Exploration and Mobil Oil Corp.Mr. Mengle received his Bachelor of Science degree in Petroleum Engineering from the University of Texas. Thomas H. Atkins Mr.Atkins was appointed Senior Vice President – Exploration on October1, 2013 following the closing of the Merger. Mr.Atkins had previously served as Vice President – Exploration of Crimson from April 2005 until the closing of the Merger.Mr. Atkins served as the General Manager – Gulf of Mexico for Newfield Exploration Company where he was employed from 1998 until joining Crimson.Prior to his tenure at Newfield, Mr.Atkins served in various exploration capacities with EOG Resources and its predecessor companies from 1984 to 1998, including prospect generator, development geologist and finally as Exploration Manager.Mr. Atkins also worked at the Superior Oil Company from 1981 through 1984.Mr. Atkins received a Bachelor of Science degree in Geology from the University of Oklahoma. 10 Table of Contents John A. Thomas Mr.Thomas was appointed Vice President, General Counsel and Corporate Secretary of the Company October1, 2013 following the closing of the Merger. Mr.Thomas had previously served as General Counsel and Corporate Secretary of Crimson from July 2011 until the closing of the Merger. From 2008 until 2011, Mr.Thomas was Counsel with Vinson& Elkins LLP.He was Vice President, General Counsel and Corporate Secretary of Conquest Petroleum Inc. during 2008 and was Corporate Counsel for Apache Corporation from 2006 to 2008.Mr. Thomas began his legal career with Vinson& Elkins LLP from 1999 to 2006.Mr. Thomas received a Juris Doctor degree from Southern Methodist University, a Master of Business Administration degree from the University of Houston and a Bachelor of Science degree in business from Oklahoma State University. Our executive officers are elected annually by our Board and serve one-year terms or until their death, resignation or removal by our Board. There are no family relationships between any of our directors and executive officers. In addition, there are no arrangements or understandings between any of our executive officers and any other person pursuant to which any person was selected as an executive officer. 11 Table of Contents COMPENSATION DISCUSSION AND ANALYSIS The following Compensation Discussion and Analysis contains statements regarding future individual and company performance targets and goals. These targets and goals are disclosed in the limited context of our executive compensation program and should not be understood to be statements of management’s expectations or estimates of results or other guidance. We specifically caution stockholders not to apply these statements to other contexts. Introduction This Compensation Discussion and Analysis (1) provides an overview of our compensation policies and programs; (2) explains our compensation objectives, policies and practices with respect to our executive officers; and (3) identifies the elements of compensation for each of the individuals identified in the following table (our principal executive officer, principal financial officer and the three most highly compensated executive officers), whom we refer to in this proxy statement as our “named executive officers” for the Transition Period. Name Principal Position Allan D. Keel Chief Executive Officer and President E. Joseph Grady Senior Vice President and Chief Financial Officer Jay S. Mengle Senior Vice President—Engineering A. Carl Isaac Senior Vice President—Operations Thomas H. Atkins Senior Vice President—Exploration Joseph J. Romano Former Chief Executive Officer and President Sergio Castro Former Vice President and Chief Financial Officer, Treasurer and Secretary The Merger resulted in two individuals serving in our principal executive officer position and our principal financial officer position during the Transition Period. Following the Merger, Mr. Romano ceased to provide services to us as an employee (although Mr. Romano remains chairman of our Board), and Mr. Castro ceased to be our Chief Financial Officer (although Mr. Castro continues to serve as our Vice President and Treasurer).The compensation and benefits that will be discussed below with respect to Mr. Romano will relate solely to the period of time during the Pre-Merger Period.The compensation and benefits discussed for Mr. Castro will relate to the full Transition Period.The compensation and benefits that are discussed below for the remaining named executive officers will relate solely to the Post-Merger Period. Objectives and Philosophy of Our Executive Compensation Program Our executive compensation program is designed to attract and retain highly qualified executives and to motivate them to maximize shareholder return. We believe a significant portion of the compensation for each of our named executive officers should be incentive-based to emphasize a pay-for-performance philosophy. Therefore, overall competitive compensation levels and incentive pay levels vary based on the achievement of company-wide performance objectives and individual performance. Specifically, our compensation program is designed to: · Attract and retain individuals with superior ability; · Align named executive officers’ incentives with our corporate strategies, business objectives and the long-term interests of our shareholders; and · Increase the incentive to achieve key strategic and financial corporate performance measures by linking incentive award opportunities to the achievement of performance objectives in these areas. To achieve these objectives, we have historically focused on the following corporate performance objectives: · Increasing our year over year stock price; · Increasing net debt-adjusted reserves per fully diluted share; · Incurring tax-effected finding and development costs of less than $3.00 per mcfe; and 12 Table of Contents · Having our stock price performance exceed the year-to-year stock price performance of a group of exploration focused companies – the S&P 600 Small Cap Index. The Compensation Committee from time to time assigns relative weights or rankings to these factors, but also from time to time makes subjective determinations of compensation levels based upon a consideration of all of these factors. Setting Executive Compensation Due to the Merger occurring mid-year, the compensation setting process for the Transition Period largely consisted of our Compensation Committee and the Board negotiating new employment agreements for the individuals that became named executive officers in connection with the Merger and working to adopt, consolidate or amend, as appropriate, the compensation programs that were maintained by Crimson or us prior to the Merger. On a going-forward basis, on behalf of our Board, the Compensation Committee will review and evaluate all compensation for our executive officers, including our compensation philosophy, policies and plans. The Board will have final approval of all compensation decisions made by the Compensation Committee with respect to our senior executive officers, unless and to the extent that a certain decision or element of compensation has been fully delegated to the Compensation Committee.Our Chief Executive Officer and Chief Financial Officer will also typically play important roles in the executive compensation process, including evaluating the other executive officers and assisting in the development of performance target goals, although the Compensation Committee or the Board, as applicable, will have the final decision-making authority over compensation decisions. The Compensation Committee will take into consideration our named executive officers’ total compensation, including base salary, annual incentives and long-term incentives, both cash and equity, when considering market based adjustments to our named executive officers’ compensation. The Compensation Committee will also have the authority to retain a compensation consultant from time to time, as further described above under the heading “Corporate Governance and Our Board – Compensation Committee,” to review our compensation policies and programs to determine our competiveness within the oil and gas industry and advise the Compensation Committee as to whether modifications should be adopted in order to attract, motivate and retain key employees. In connection with the Merger, our Compensation Committee retained Longnecker & Associates (“Longnecker”), an experienced compensation consulting firm that specializes in the energy industry, to review our compensation policies and programs, determine our competiveness within the oil and gas industry and advise the Compensation Committee with respect to executive compensation levels to be provided following the Merger. The Compensation Committee took the Longnecker advice into account when determining the base salary, bonus opportunities, and equity compensation opportunities to be provided under the new employment agreements with Messrs. Keel, Grady, Isaac, Atkins and Mengle that are described below. At our 2012 annual meeting of shareholders, we presented shareholders with a vote to approve, on an advisory basis, the compensation paid to our named executive officers as disclosed in the “Executive Compensation” section of our proxy statement relating to that meeting (referred to as a “say-on-pay” proposal). 98.5% of the votes cast on the say-on-pay proposal voted in favor of the proposal. We believe this strongly affirms shareholders’ support of our approach to executive compensation.We believe that periodic shareholder advisory votes on executive compensation are appropriate and our Compensation Committee values the feedback provided by our shareholders through such votes, and will take the advisory vote that we conduct at this year’s annual meeting into consideration when making compensation decisions in the future. Elements of our Executive Compensation Program General The principal components of our executive compensation program include: · base salary; · short-term performance-based cash incentive compensation; 13 Table of Contents · long-term equity based incentive compensation; · severance benefits; and · other health and fringe benefits. Base Salary We provide base salaries to our executive officers to compensate them for services rendered during the year at levels that we believe are competitive in the oil and gas industry and that are designed to allow us to attract, motivate and retain executive officers.Base salaries are a major component of the total annual cash compensation paid to our executive officers and are reviewed annually by the Compensation Committee.Unless delegated to the Compensation Committee, base salary determinations are made by our Board taking into consideration salary recommendations from the Compensation Committee.The Compensation Committee considers senior management’s recommendations as to appropriate compensation for members of management reporting to them. All of our executive officers are subject to employment agreements that provide for a fixed base salary.These salaries were determined after taking into account many factors, including: · the responsibilities of the officer; · the scope, level of expertise and experience required for the officer’s position; · the strategic impact of the officer’s position; · the potential future contribution and demonstrated individual performance of the officer; and · salaries paid for comparable positions at similarly-situated companies. For the period of time that Mr. Romano served as an employee during the Transition Period, his base salary was maintained at an annual level of $750,000, which was the base salary amount that was set for him at the time that he became President and Chief Executive Officer in November 2012. Mr. Castro’s annual base salary was $250,000 during the Transition Period.The employment agreements that we have executed with each of the new named executive officers set annual base salaries at the following levels for the portion of the 2013 Transition Period that they provided services to us as executive officers: Name Base Salary for 2013 Allan D. Keel E. Joseph Grady Jay S. Mengle A. Carl Isaac Thomas H. Atkins Annual Cash Incentive Compensation In connection with Mr. Romano’s appointment as President and Chief Executive Officer in November 2012, the then-current Compensation Committee established a potential cash incentive bonus for Mr. Romano based upon certain corporate performance objectives.We established the following corporate performance objectives for Mr. Romano’s potential bonus award: (i) increasing our year over year stock price; (ii) our successful reorganization; and (iii) having our stock price performance exceed the year-to-year stock price performance of a group of exploration focused companies – the S&P 600 Small Cap Index.These performance objectives were weighted as set forth below: 14 Table of Contents Performance Goals Level of Achievement Bonus if Achieved Increase in the stock price of the Company (Shareholder Return) 5.00% – 9.99% $1.5 million 10.00% – 14.99% $2.0 million 15.00% – 19.99% $2.5 million > 20.00% $3.5 million Performance against S&P 600 Small Cap Index <49% $0 50.00% – 74.99% $0.5 million ³75.00% $1.0 million A corporate transaction with an aggregate value of at least $150 million N/A $4.0 million The Merger resulted in Mr. Romano becoming eligible to receive a $4,000,000 bonus pursuant to the satisfaction of the last performance goal of completing a specific corporate transaction.The bonus will be earned and payable to Mr. Romano on June 30, 2014, provided he continues his service as Chairman of the Company through June30, 2014. The bonuses that each of our named executive officers other than Mr. Romano were eligible to receive during the portion of the Transition Period that they provided services to us were governed by the terms and conditions of the merger agreement that governed the Merger (the “Merger Agreement”) rather than the bonus and incentive plans that might ordinarily govern the annual incentive compensation awards that we provide to our executive officers.The Merger Agreement stated that a discretionary bonus, as determined by our Compensation Committee, could be paid to the named executive officers for the portion of the 2013 calendar year that they provided services to us.When determining these discretionary bonuses, the Compensation Committee considered various factors including each officer’s contribution to the Company during the applicable portion of the Transition Period.Amounts actually awarded to each named executive officer for the applicable portion of the Transition Period are set forth in the Summary Compensation Table below. Going-forward, our named executive officers will be eligible to participate in an annual, performance-based cash incentive compensation plan that is designed to reward all employees on the basis of our Company attaining pre-determined performance measures.The Compensation Committee retains the flexibility to adjust the final awards for all employees, including our named executive officers, within the overall parameters of the plan, to better recognize the impact of their general contributions to the Company’s success, individual strengths and individual efforts that each individual officer may have exerted on our behalf during the fiscal year.This discretion can be exercised at the sole discretion of the Compensation Committee, and could be based on the individual’s achievement or non-achievement, as applicable, of individual goals that the Compensation Committee felt were essential to any individual’s role or duties with our Company.The Compensation Committee also has the authority to award additional discretionary amounts in recognition of specific contributions unrelated to the targets set for the performance-based cash incentive awards. The Compensation Committee will annually approve the performance metrics and quantitative goals that will make up the cash incentive bonus awards.The performance metrics and quantitative goals are reviewed annually by the Compensation Committee with input from our executive officers and adjusted, as needed, in order to reflect our current structure and operations.For 2014, the performance goal categories will consist of Oil and Gas Production; Earnings before Interest, Taxes, Depreciation, Amortization and Exploration Expenses; Finding and Development Costs; Operating Expenses; Health, Safety and Environmental Costs; and Present Value of Proved Reserves. Amounts potentially earned under the performance-based cash incentive awards are set at certain percentages of the participant’s base salary.The employment agreements that we entered into with the individuals that became named executive officers in connection with the Merger provide that they are eligible to participate in our annual cash incentive bonus plan.The employment agreements provide for minimum, target and maximum award levels for each calendar year that are based on a percentage of the executive’s base salary. The minimum bonus target levels, as a percentage of base salary, that each named executive officer is eligible to receive as an incentive bonus under their employment agreements are as follows: Name Minimum Target Maximum Allan D. Keel 50% 100% 150% 15 Table of Contents E. Joseph Grady 50% 90% 130% Jay S. Mengle 50% 80% 120% A. Carl Isaac 50% 80% 120% Thomas H. Atkins 50% 80% 120% In establishing the cash incentive bonus awards for our named executive officers for 2014, our Compensation Committee increased the amount of the potential maximum award for each officer from the 144-150% percent of the target award level set forth in such executive’s employment agreement to 200% of the target award level, with the incremental portion of these awards to be determined by the Compensation Committee based on its subjective evaluation of each officers’ performance and contribution for the year. Long Term Equity Incentive Compensation We sponsor and maintain the 2009 Equity Compensation Plan which was recently amended and restated as the Amended and Restated 2009 Incentive Compensation Plan (the “2009 Plan”), pursuant to which equity awards can be made to named executive officers and other eligible employees. After implementing our share repurchase program in September 2008, however, we began issuing fewer equity awards, and no equity awards were made to our named executive officers from the 2009 Plan in recent years prior to the Merger. In connection with the Merger, we adopted and assumed the Crimson Exploration Inc. 2005 Stock Incentive Plan (the “Crimson Plan”), effective as of October 1, 2013. The Crimson Plan provides for the granting of options, restricted awards, stock awards, bonus shares, performance awards, stock appreciation rights and dividend equivalent rights, and each of the current named executive officers (and any other employee, consultant or director of Crimson prior to the Merger) are eligible to receive awards pursuant to the Crimson Plan. The named executive officers that were previously Crimson employees held outstanding stock option awards under the Crimson Plan prior to the Merger. The Merger constituted a “change in control” under the Crimson Plan, resulting in the full vesting of all outstanding stock option awards.Pursuant to the Merger Agreement, we re-issued these vested stock option awards, applying an adjustment to the exercise price and the number of awards held by each executive to reflect the exchange ratio that was used in the Merger. The table set forth below summarizes the options under the Crimson Plan that were re-issued by us and held by individuals who became our named executive officers following the completion of the Merger: Name Number of Shares of Crimson Common Stock Underlying Outstanding Option (#) Crimson Exercise Price Per Share ($) Number of Shares of Contango Common Stock Underlying Outstanding Option (#) Contango Exercise Price Per Share ($) Allan D. Keel E. Joseph Grady Jay S. Mengle Anthony C. Isaac Thomas H. Atkins The previous Crimson employees also held restricted stock and other types of deferred awards under the Crimson Plan that became vested in connection with the Merger, but these awards were not compensation that we were responsible for paying to the executives during the Transition Period. Going forward, we expect to grant annual performance-based equity compensation awards to our named executive officers to give them a longer-term stake in our Company.The equity awards act as a long-term retention tool and align employee and stockholder interests by increasing compensation as stockholder value increases.The Compensation Committee also has the discretion to grant equity awards in recognition of outstanding service to our Company. 16 Table of Contents The Compensation Committee will annually approve performance metrics and quantitative goals that will make up the performance-based equity compensation awards.For 2014, the performance goal categories for performance-based equity compensation awards for our named executive officers will be the same as those set forth above for performance-based cash incentive compensation awards. Amounts potentially earned under the performance-based equity awards are set at certain percentages of the participant’s base salary.The employment agreements that we entered into with the individuals that became named executive officers in connection with the Merger provide that they will be eligible to receive annual performance-based equity compensation awards under our equity compensation plans.The awards may be granted in the form of restricted stock, stock options, or a combination of restricted stock and stock options.Each executive will have a minimum, target, and maximum award level based upon a percentage of their base salary, subject to the satisfaction of personal and corporate goals that will be established by the Board or the Compensation Committee for the applicable year.The employment agreements set forth the following equity compensation minimum award target levels for each applicable named executive officer: Name Minimum Target Maximum Allan D. Keel 75% 350% 450% E. Joseph Grady 75% 250% 450% Jay S. Mengle 75% 250% 350% A. Carl Isaac 75% 250% 350% Thomas H. Atkins 75% 250% 350% During the fourth quarter of 2013, the Compensation Committee recommended and the Board approved certain discretionary grants of restricted stock awards to our named executive officers and all other employees in recognition of the efforts of those individuals during 2013.These awards are reflected in the compensation tables below as 2013 grants. Severance Benefits Each of the employment agreements that we entered into with the applicable named executive officers in connection with the Merger provide for severance payments upon a termination for any reason other than cause, including termination pursuant to a change of control.These agreements also provide for the accelerated vesting of certain equity awards in the event of a change of control.We believe that the executive officers should be provided an incentive to consummate a change of control that would generate attractive returns for our stockholders. Without such an incentive, the executive officers may not diligently pursue such opportunities. In addition, severance provisions were included as a means of attracting and retaining executives and to provide replacement income if their employment is terminated under certain circumstances. Each employment agreement contains similar but not identical provisions regarding severance payments and relevant provisions of those agreements are provided in the section titled “Executive Compensation—Potential Payments upon Termination or Change of Control.” Other Benefits Our named executive officers are eligible to participate in all of our employee benefit plans, such as medical, dental, vision, group life, short and long-term disability, and our 401(k) plan, in each case, on the same basis as other employees, subject to applicable laws. We also provide vacation and other paid holidays to all employees, including our named executive officers. Other Matters Tax Considerations Although our Compensation Committee considers the tax and accounting treatment associated with the cash and equity grants it makes, these considerations are not dispositive. Section 162(m) of the Code places a limit of $1.0million per person on the amount of compensation that we may deduct in any year with respect to our chief executive officer and our three most highly compensated executive officers other than the chief executive officer and the chief financial officer. There is an exemption from the $1.0 million limitation for performance-based compensation that meets certain requirements. Our benefit plans are generally designed to permit compensation to 17 Table of Contents be structured to meet the qualified performance-based compensation exception. To maintain flexibility in compensating named executive officers in a manner designed to promote varying company goals, our Compensation Committee has not adopted a policy requiring all compensation to be deductible. The Compensation Committee therefore retains the ability to evaluate the performance of our executive officers and to pay appropriate compensation, even if some of it may be non-deductible, to ensure competitive levels of total compensation is paid to certain individuals.Due in part to the discretionary nature of the restricted stock awards granted during the Transition Period, a portion of the compensation paid to our chief executive officer during the Transition Period will likely not be deductible due to the Section 162(m) limitation. We account for stock-based awards based on their grant date fair value, as determined under FASB ASC Topic 718.In connection with its approval of stock-based awards, the Compensation Committee is cognizant of and sensitive to the impact of such awards on stockholder dilution.The Compensation Committee also endeavors to avoid stock-based awards made subject to a market condition, which may result in an expense that must be marked to market on a quarterly basis.The accounting treatment for stock-based awards does not otherwise impact the Compensation Committee’s compensation decisions. Risk Considerations in our Overall Compensation Program When establishing and reviewing our executive compensation program, the Compensation Committee has considered whether the program encourages unnecessary or excessive risk taking and has concluded that it does not. While behavior that may result in inappropriate risk taking cannot necessarily be prevented by the structure of compensation practices, we believe that our compensation policies and practices do not create risks that are reasonably likely to have a material adverse effect on us. Our compensation program is comprised of both fixed and incentive-based elements. The fixed compensation (i.e., base salary) provides reliable, foreseeable income that mitigates the focus of our employees on our immediate financial performance or our stock price, encouraging employees to make decisions in our best long-term interests. The incentive components are designed to be sensitive to both our short- and long-term goals, performance and stock price. In combination, we believe that our compensation structures do not encourage our officers and employees to take unnecessary or excessive risks in performing their duties. In conclusion, we believe that our compensation policies and practices for all employees, including executive officers, do not create risks that are reasonably likely to have a material adverse effect on our company. COMPENSATION COMMITTEE REPORT The Compensation Committee of the Board of Directors of Contango Oil & Gas Company has reviewed and discussed the Compensation Discussion and Analysis required by Item 402(b) of Regulation S-K with management and, based on such review and discussions, the Compensation Committee recommended to the Board that the Compensation Discussion and Analysis be included in this proxy statement. THE COMPENSATION COMMITTEE B.A. Berilgen B. James Ford (Chairman) Charles M. Reimer COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION No member of the Compensation Committee is or was during the Transition Period an employee, or is or ever has been an officer, of the Company or its subsidiaries.No executive officer of the Company has served as a director or a member of the compensation committee of another company whose executive officers serve as a member of the Company’s Board or Compensation Committee. 18 Table of Contents EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth the compensation and benefits that were paid to or earned by our named executive officers for various historical periods.Amounts reflected in the column labeled “2013 TP” reflect the amounts applicable to the Transition Period that began on July 1, 2013 and ended December 31, 2013.The compensation and benefits within 2013 TP for Mr. Romano relate solely to the period of time during the Transition Period that began on July 1, 2013 and ended with the consummation of the Merger on October 1, 2013.The compensation and benefits within 2013 TP for Mr. Castro will relate to the full Transition Period.The compensation and benefits within 2013 TP for the remaining named executive officers will relate solely to the period of time during the Transition Period that began on October 1, 2013 (when we began providing compensation to these individuals) and ended on December 31, 2013.With respect to Messrs. Romano and Castro, historical compensation for fiscal years 2013, 2012 and 2011, as applicable, reflect the compensation and benefits we provided during our fiscal years that ended in the applicable year, as we were previously reporting on a fiscal year that began on July 1st and ended on June 30th. Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation All Other Compensation Total Allan D. Keel 2013 TP — — Chief Executive Officer and President E. Joseph Grady 2013 TP — — Senior Vice President and Chief Financial Officer A. Carl Isaac 2013 TP — — Senior Vice President – Operations Jay S. Mengle 2013 TP — — Senior Vice President –Engineering Thomas H. Atkins 2013 TP — — Senior Vice President – Exploration Joseph J. Romano 2013 TP — Former Chief — Executive Officer and President Sergio Castro 2013 TP — — Former Vice President — and Chief Financial — Officer, Treasurer and Secretary — — — The amounts included in this column represent the bonuses awarded to our named executive officers for the Transition Period.These bonuses were discretionary and were paid in early 2014. With respect to 2013 TP, amounts represent the aggregate grant date fair value of restricted shares of Common Stock in accordance with FASB Topic 718, disregarding any risk of forfeitures, awarded to the applicable named executive officer on the respective award grant dates.See Note 8 to our Consolidated Financial Statements filed with our Form 10-K/A for the year ended December 31, 2013 for more information on the assumptions used to calculate these amounts. The amounts reflected in this column do not reflect Mr. Romano’s $4.0 million bonus that may be earned by him in connection with the Merger under his annual incentive compensation plan.The $4.0 million bonus payment will be earned 19 Table of Contents and payable to Mr. Romano on June 30, 2014, provided he continues his service as Chairman of the Company through June30, 2014. The amounts included in this column are attributable as follows: Matching 401(k) Contributions Insurance Premiums* ORRI Payments** ($) Total Allan D. Keel 2013 TP — E. Joseph Grady 2013 TP — A. Carl Isaac 2013 TP — Jay S. Mengle 2013 TP — Thomas H. Atkins 2013 TP Joseph J. Romano 2013 TP — — Sergio Castro 2013 TP — * Represents premium payments made on behalf of the executive officers for medical, dental, vision, life insurance and accidental death and dismemberment coverage. ** Mr. Atkins receives royalty payments attributable to overriding royalty interests granted to him pursuant to an Overriding Royalty Interest Plan that was previously maintained by Crimson and terminated in 2010.The amounts reflected above are a pro-rated portion (to approximate payments received during the Transition Period) of the royalty payments he received during 2013 for wells operated by subsidiaries of the Company.Mr. Atkins also received royalty payments from third-party operators attributable to overriding royalty interests granted to him pursuant to the Crimson Overriding Royalty Interest Plan; such amounts are not reflected above. Grants of Plan-Based Awards for Transition Period Ending December 31, 2013 Estimated Possible Payouts Under Non-Equity Incentive Plan Awards (1) All Other Stock Grant Date Fair Name Grant Date Threshold Target Maximum Awards: Number of Shares (#) (2) Value of Stock and Option Awards ($) Allan D. Keel 11/12/2013 — — — E. Joseph Grady 11/12/2013 — — — A. Carl Isaac 11/12/2013 — — — Jay S. Mengle 11/12/2013 — — — Thomas H. Atkins 11/12/2013 — — — Joseph J. Romano N/A N/A N/A N/A Sergio Castro 12/2/2013 — — — No incentive plans were in effect during the Transition Period other than the aforementioned cash award granted to Mr. Romano.Amounts reflected here for Mr. Romano show the various payout levels that were associated with the four portions of the non-equity incentive compensation plan award granted to Mr. Romano, which was described in greater detail within the Compensation Discussion and Analysis section.The performance criteria relating to the corporate transaction element of the potential award was partially achieved and Mr. Romano will receive, if he remains Chairman of the Company through June 30, 2014, the one-time $4,000,000 payment associated with that award element. The stock awards reflected above represent discretionary restricted stock awards. Narrative Disclosure to Summary Compensation Table and Grants of Plan-Based Awards Table The following is a discussion of material factors necessary to an understanding of the information disclosed in the Summary Compensation Table and the Grants of Plan-Based Awards Table. We entered into new employment agreements with the individuals that became named executive officers in connection with the Merger.We entered into agreements with Messrs. Keel and Grady, each dated April 29, 2013, that became effective with the Merger. On June 6, 2013, we also entered into employment agreements with each of Messrs. Isaac, Mengle and Atkins, which become effective in connection with the Merger. Each employment 20 Table of Contents agreement provides for a term of three years with automatic two-year extensions of the initial term, unless we or the executive provides prior notice of intention not to extend the agreement. Each of the employment agreements provides for potential payments to the executive in the event of certain terminations of employment or a change in control, as detailed below within the section titled “Potential Payments Upon Termination or Change in Control” below. Outstanding Equity Awards at 2013 Year-End The table below reflects the equity compensation awards that each of our named executives held as of December 31, 2013, which consists of (1) the fully vested Crimson stock option awards that were re-issued by the Companyin connection with the Merger and (2) discretionary awards of restricted stock made during the Transition Period. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable(1) Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#)(2) Market Value of Shares or Units of Stock That Have Not Vested Allan D. Keel 0 2/17/21 70,094 (4) 0 6/16/21 E. Joseph Grady 0 2/17/21 31,543 (4) A. Carl Isaac 0 5/9/20 21,029 (4) 0 8/15/21 Jay S. Mengle 0 2/17/21 21,029 (4) Thomas H. Atkins 0 2/17/21 21,029 (4) Sergio Castro 0 0 — — 2,621 (5) The exercisable but unexercised options vested on 10/1/13 in connection with the Merger and were re-issued by the Company immediately following the closing of the Merger. Upon a change in control, all unvested equity awards held by our named executive officers will become vested and, in the case of options, exercisable. See “—Potential Payments upon Termination or Change of Control—Severance Payments.” The market value of the unvested restricted stock was determined using the closing price of our Common Stock on December 31, 2013 of $47.26 per share. The restricted stock awards reflected vest in four equal annual increments over a three year period commencing on the date of grant (November 12, 2013), according to the following schedule: 25% (date of grant), 25% (year 1), 25% (year 2), and 25% (year 3). The restricted stock awards reflected vest in four equal annual increments over a four year period commencing on the first anniversary of the date of grant (December 2, 2013), according to the following schedule: 25% (year 1), 25% (year 2), 25% (year 3), and 25% (year 4). Option Exercises and Stock Vested The following table provides information concerning the vesting of restricted stock awards during the Transition Period on an aggregated basis with respect to each of our named executive officers.Messrs. Romano and Castro did not have any restricted stock awards that vested during the Transition Period.During the Transition Period, none of our named executive officers exercised any stock option awards. 21 Table of Contents Option Exercises and Stock Vested During the Transition Period Stock Awards Name Number of Shares Acquired on Vesting (#) Value Realized on Vesting ($) Allan D. Keel E. Joseph Grady A. Carl Isaac Jay S. Mengle Thomas H. Atkins The restricted stock was issued and vested on November 12, 2013.The value was determined using the closing price of our Common Stock of $42.80/share on the vesting date.Each of Messrs. Keel, Grady, Isaac, Atkins and Mengle elected to satisfy all or some portion of their individual federal tax withholding obligations with vested shares based on the $42.80/share price.Accordingly, 4,901, 4,411, 1,917, 1,917 and 1,917 shares, respectively, were withheld. Potential Payments Upon Termination or Change in Control We entered into new employment agreements with Messrs. Keel, Grady, Isaac, Mengle and Atkins in connection with the Merger that provide for potential payments to the executives upon certain terminations of employment and a change in control. The employment agreements that we entered into replaced the employment agreements that the executives maintained with their previous employer (Crimson). Each employment agreement provides for payments in the event we terminate the executive’s employment “without cause” or if the executive resigns for “good reason,” each as defined below. Except as otherwise described in the following paragraph, if the executive’s employment is terminated by us without cause or the executive resigns for good reason, the executive will receive (A) a cash amount equal to a specific multiplier times the sum of the then current calendar year’s base salary and the prior year’s bonus under the cash plan, the multiplier being 2.99 for Messrs. Keel and Grady, and 2.0 for Messrs. Isaac, Mengle and Atkins, (B) reimbursement of COBRA health insurance premiums for up to 36 months from the termination date for Messrs. Keel and Grady, and for up to 24 months for Messrs. Isaac, Mengle and Atkins, (C) accelerated vesting of all stock, stock option and other equity awards to the extent such awards (other than stock options and stock appreciation rights) are not subject to performance-based vesting for purposes of qualifying as “performance-based compensation” for purposes of Section 162(m) of the Code and (D) a pro-rated bonus under the cash plan for the year of termination, based on the attainment of the applicable corporate performance goals. For purposes of calculating the severance amount due in (A), if no bonus was paid in the prior year under the cash plan, severance would instead be calculated using the greater of the target bonus under the cash plan for the year of termination or the amount of any discretionary bonuses that were paid to the executive in the twelve month period prior to his termination. For Messrs. Isaac, Mengle and Atkins, if the executive’s employment is terminated by us without cause or the executive resigns for good reason, in either case, within 12 months after a change in our ownership or control, the executive will receive (A) a cash amount equal to 2.5 times the sum of the then current calendar year’s base salary and the prior year’s bonus under the cash plan, (B) reimbursement of COBRA health insurance premiums for up to 30 months from the termination date, (C) accelerated vesting of all stock, stock option and other equity awards to the extent such awards (other than stock options and stock appreciation rights) are not subject to performance-based vesting for purposes of qualifying as “performance-based compensation” for purposes of Section 162(m) of the Code and (D) a pro-rated bonus under the cash plan for the year of termination, based on the attainment of the applicable corporate performance goals. If no bonus was paid under the prior year’s cash plan, the bonus component of the cash severance amount due in (A) will be calculated as described in the last sentence of the preceding paragraph. If the executive’s employment is terminated by us without cause or the executive resigns for good reason within 12 months after our change in ownership or control, payment of the entire cash severance amount will be made in a lump sum at termination. Otherwise, upon termination by us without cause or by the executive for good reason, the executive will receive half of the cash severance amount in a lump sum at termination and half the number of months of health insurance reimbursement. The remainder of the cash severance payment and the second half of health insurance reimbursement will be paid if and when the executive notifies us, prior to the conclusion of 50% of 22 Table of Contents the term of the executive’s non-competition and non-solicitation obligations, that the executive agrees to comply with the non-competition and non-solicitation obligations for the remainder of the term. If the executive’s employment is terminated due to non-renewal of the employment agreement by the executive or us, then no severance is due to the executive under the employment agreement. However, if the employment agreement is not renewed by us and a new employment agreement is not entered into with the executive within ten days following the expiration of the employment agreement, the executive will become 100% vested in all stock, stock option and other equity awards then held by the executive to the extent that such awards (other than stock options and stock appreciation rights) are not subject to performance-based vesting for purposes of qualifying as “performance-based compensation” for purposes of Section 162(m) of the Code. In the event of the executive’s death or disability, as defined below, the executive officer will be entitled to: (A) pro rata base salary and pro rata target annual cash incentive bonus through the date of termination for the year in which termination occurs, plus a lump sum amount equal to the greater of: (1) the remainder of the base salary that would have been earned by the executive officer under the executive’s employment agreement between the date of his death or permanent disability and the expiration of the then current term of the employment agreement, or (2) 12 months of base salary plus the executive’s target annual cash incentive bonus for the year of termination; and (B) full acceleration of vesting for all stock, stock option and other equity awards. The employment agreements contain confidentiality, non-competition and non-solicitation covenants. In order to receive any severance payments, the executive is required to execute a general release of claims against us. The employment agreements provide that the gross-up payment for any excise taxes under Section 4999 of the Code described in the previous 2011 employment agreements that the executives maintained with their previous employer (Crimson) shall apply with respect to the Merger, but not with respect to any subsequent transaction.In the event of a change of control transaction, other than the Merger, none of the executives are entitled to gross-up payments for any excise taxes under Section 4999 of the Code. In that event, if payments to any of the executives would otherwise constitute a parachute payment under Section 280G of the Code, then the payments will be limited to the dollar amount that can be paid to the executive without triggering an excise tax under Section 4999 of the Code, unless the net after-tax amount payable to the executive, after taking into account any excise tax incurred under Section 4999, would be greater without a limitation on the payments. For purposes of the employment agreements, the term “cause,” “disability,” and “good reason” are generally defined as follows: · “Cause” shall include (A) continued failure by the executive to substantially perform his duties and responsibilities (other than a failure resulting from disability) that is materially injurious to us and that remains uncorrected for 10 days after receipt of appropriate written notice from the Board; (B) reliable, written third-party documentary evidence of engagement in willful, reckless or grossly negligent misconduct that is materially injurious to us or our affiliates; (C) except as provided by (D), the indictment of the executive with a crime involving moral turpitude or a felony; or (D) the executive’s indictment for an act of criminal fraud, misappropriation or personal dishonesty; or (E) a material breach by the executive of any provision of his employment agreement that is materially injurious to the us and that remains uncorrected for 10 days following written notice of such breach by us. · “Disability” shall mean either (A) the executive’s inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (B) by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, the executive is receiving income replacement benefits for a period of not less than three months under an accident and health plan covering our employees. The executive will also be deemed permanently disabled if determined to be totally disabled by the Social Security Administration. · “Good Reason” shall mean one or more of the following conditions arising not more than six months before the executive’s termination date without the executive’s consent: (A) our material breach of the executive’s employment agreement; (B) assignment to the executive by the Board or a duly authorized 23 Table of Contents committee of any duties that materially and adversely alter the nature or status of the executive’s position, job descriptions, duties, title or responsibilities; (C) our requirement that the executive relocate anywhere other than the greater Houston, Texas metropolitan area; (D) a material reduction in the executive’s base salary; or (E) the executive’s exclusion from eligibility for our active bonus or benefits plans, or a material reduction in the executive’s award levels under those plans. The table below quantifies our best estimates as to the amounts that the applicable named executive officers could have received in connection with a termination of their employment or our change in control on December 31, 2013.We have also assumed that all vacation and expenses were paid currently as of December 31, 2013.All amounts shown below should be considered estimates, as the actual amount of any benefit or payment could not be determined with any accuracy until the actual event occurred. Name Death or Disability ($)(1) Termination without Cause or for Good Reason ($) Termination without Cause or for Good Reason in Connection with a Change in Control ($) Change in Control ($) Allan D. Keel Salary — Bonus (2) — — Vesting of Equity Continued Benefits — Total E. Joseph Grady Salary — Bonus (2) — — Vesting of Equity Continued Benefits — Total Jay S. Mengle Salary — Bonus (2) — — Vesting of Equity Continued Benefits — Total A. Carl Isaac Salary — Bonus (2) — — Vesting of Equity Continued Benefits — Total Thomas H. Atkins Salary — Bonus (2) — — Vesting of Equity Continued Benefits — Total Amounts reflected here for salary assume that the executive officers would receive the greatest salary continuation payments by receiving the salary set for the remainder of their initial three year terms. With a death or disability occurring on December 31, 2013, we have assumed that they would receive salary for two years and nine months. None of our executive officers received a bonus for 2013 under our cash incentive plan.The estimated payments set forth herein utilize the applicable multiple of each executives target bonus under our cash incentive plan. 24 Table of Contents DIRECTOR COMPENSATION Director Compensation for the Transition Period Name Fees Paid in Cash ($) Stock Awards ($) (1) Total Joseph J. Romano Brad Juneau (2) Charles M. Reimer Steven L. Schoonover B. A. Berilgen Jay D. Brehmer (3) - B. James Ford (4) Lon McCain Represents the aggregate fair value of restricted Common Stock on the respective award grant dates as computed in accordance with FASB ASC Topic 718 pursuant to amendments to Item 402 of Regulation S-K. See note8 to our consolidated financial statements for the fiscal year ended December31, 2013 included in our Annual Report on Form10-K/A for a discussion of the assumptions used in determining the FASB ASC Topic 718 grant date fair value of these awards.The restricted stock awards were awarded on December 20, 2013 pursuant to the Company’s director compensation plan and vest on the first anniversary of the date of grant. Mr.Juneau resigned from the Board on March 19, 2014.In recognition of his service to the Company,the Boardaccelerated the vesting ofthe restricted stock award for Mr. Juneau. Mr. Brehmer resigned from the Board on October 1, 2013 in connection with the closing of the Merger. Due to policies of Oaktree Capital Management L.P., Mr. Ford’s director compensation was issued to an affiliate of Oaktree Capital Management L.P. Retainer/Fees and Equity Compensation Our current compensation plan for non-employee directors (the “Plan”) became effective on October 1, 2013.Pursuant to the Plan, each non-employee directors is entitled annually to a $50,000 cash retainer and $110,000 in restricted stock, subject to a one-year vesting. The number of shares to be awarded is determined based on the fair market value of our Common Stock as of the close of trading on the date of grant and directors are required to maintain ownership of at least fifty percent of the equity awarded to them within the last three calendar years.The amounts of the retainer and restricted stock awards are adjusted for partial periods of service.Additional annual cash retainer fees are paid to the chairman of our Board ($50,000), the chairman of the Audit Committee ($15,000), the chairman of the Compensation Committee ($10,000) and the chairman of the Nominating Committee ($9,500).Meeting attendance fees of $1,000 are paid for each board and committee meeting attended in person.The Plan also provides for reimbursement of expenses for all directors in the performance of their duties, including reasonable travel expenses incurred attending meetings. During the portion of the Transition Period prior to the adoption of the Plan, each outside director of the Company received a quarterly retainer of $28,000 payable in cash, with no stock option or common stock grants. There were no additional payments for meetings attended or being chairman of a committee. Directors were also reimbursed for reasonable out-of-pocket expenses incurred in connection with serving as a member of the Board of Directors. For the Transition Period, Messrs. Romano, Juneau, Reimer, Schoonover and Berligen were compensated under the Company’s pre-Plan policy for the Pre-Merger Period and under the Plan for the Post-Merger Period.Messrs. McCain and Ford were compensated under the Plan for the Post-Merger Period.Mr. Brehmer was compensated under the Company’s pre-Plan policy for the Pre-Merger Period.Mr. Ford, as an employee of Oaktree Capital Management L.P., has elected that his compensation be issued to an affiliate of Oaktree Capital Management L.P. 25 Table of Contents TRANSACTIONS WITH RELATED PERSONS Policies and Procedures The Company has instituted policies and procedures for the review, approval and ratification of “related person” transactions as defined under SEC rules and regulations. Our Audit Committee Charter requires management to inform the Audit Committee of all related person transactions. Examples of the type of transactions the Audit Committee reviews include payments made by the Company directly to a related person (other than in his or her capacity as a director or employee), or to an entity in which the related person serves as an officer, director, employee or owner, and any other transaction where a potential conflict of interest exists. In order to identify any such transactions, among other measures, the Company requires its directors and officers to complete questionnaires identifying transactions with any company in which the officer or director or their family members may have an interest. In addition, our Code of Ethics requires that the Audit Committee review and approve any related person transaction before it is consummated. Transactions Juneau Exploration L.P.In April 2012, Mr.Brad Juneau, the sole manager of the general partner of JEX, joined the Board and the Company entered into an Advisory Agreement with JEX, whereby in addition to generating and evaluating offshore and onshore exploration prospects for the Company, JEX will direct the Company’s staff on offshore operational matters including drilling, completions and production. Pursuant to the Advisory Agreement, JEX was paid a quarterly fee of $500,000. In August 2012, the Board of the Company elected Mr.Juneau as acting President and Chief Executive Officer of the Company.As previously reported, Mr. Juneau recently resigned from the Board to devote his time and attention to other opportunities. Effective January1, 2013, the Advisory Agreement was terminated, and the Company and JEX entered into a First Right of Refusal Agreement (the “First Right Agreement”). Under the First Right Agreement, JEX granted a first right of refusal to Contango to purchase any exploration prospects generated and recommended by JEX. Prospects are presented along with terms and conditions for purchasing each prospect and Contango has the first right of refusal to purchase the prospect from JEX for a period of 10 days, subject to mutually acceptable terms. Pursuant to the First Right Agreement, JEX is paid an annual fee of$0.5 millionwhich approximates the costs incurred by JEX for its continued support to the Company in the areas of operations, engineering, and land functions. JEX and its employees continue to be eligible to receive overriding royalty interests, carried interests and certain back-in rights. The First Right Agreement was terminated effective as of March31, 2013. Effective January1, 2013, Contaro Company, a wholly-owned subsidiary of the Company, entered into an advisory agreement with JEX (the “Contaro Advisory Agreement”). Under the Contaro Advisory Agreement, JEX will provide advisory services to Contaro in connection with Contaro’s investment in Exaro, and Mr.Juneau will serve on the Board of Managers of Exaro and perform such duties as described in the limited liability company operating agreement of Exaro. Pursuant to the Contaro Advisory Agreement, JEX will be paid a monthly fee of$10,000and shall be entitled to receive a one percent (1%)fee of the cash profit earned by Contaro. Cash profit is defined as the amount of cash received by Contango as a result of its investment in Contaro, less the cash invested by the Company as a result of its investment in Contaro. In addition to generating and evaluating prospects for the Company via JEX, and directing the Company’s operations through the Advisory Agreement and as acting President and CEO of the Company, JEX and/or its affiliates have historically participated with the Company in the drilling and development of certain prospects through participation agreements and joint operating agreements, which specify each participant’s working interest (“WI”), net revenue interest (“NRI”), and describe when such interests are earned, as well as allocate an overriding royalty interest (“ORRI”) of up to 3.33% to benefit the employees of JEX, excluding Mr.Juneau, except where otherwise noted. Republic Exploration LLC.In his capacity as sole manager of the general partner of JEX, Mr.Juneau also controls the activities of Republic Exploration LLC (“REX”), an entity owned 34.4% by JEX, 32.3% by Contango, and 33.3% by a third party which contributed other assets to REX. REX generates and evaluates offshore exploration prospects and has historically participated with the Company in the drilling and development of certain prospects through participation agreements and joint operating agreements, which specify each participant’s 26 Table of Contents working interest, net revenue interest, and describe when such interests are earned, as well as allocate an ORRI of up to 3.33% to benefit the employees of JEX. The Company proportionately consolidates the results of REX in its consolidated financial statements. Olympic Energy Partners. In August 2012, the Company’s founder, Chairman and Chief Executive Officer, Mr.KennethR. Peak, took a medical leave of absence and the Board appointed Mr.Juneau as acting President and Chief Executive Officer of the Company. In December 2012, Mr.JosephJ. Romano was elected President and Chief Executive Officer of the Company and served in such capacity until October1, 2013. Mr.Peak passed away on April19, 2013 and Mr.Romano was named Chairman of the Company. Mr.Romano is also the President and Chief Executive Officer of Olympic Energy Partners LLC (“Olympic”). JEX, affiliates of JEX, and Olympic have historically participated with the Company in the drilling and development of certain prospects through participation agreements and joint operating agreements, which specify each participant’s WI, NRI, and describe when such interests are earned, as well as allocate an ORRI of up to3.33%to benefit the employees of JEX, excluding Mr.Juneau, except where otherwise noted. Olympic last participated with the Company in the drilling of wells in March 2010, and its ownership in Company-operated wells is limited to our Dutch and Mary Rose wells. As of December 31, 2013, Contango, Olympic, JEX, REX and JEX employees owned the following interests in the Company’s offshore wells. Contango Olympic JEX REX JEX Employees WI NRI WI NRI WI NRI WI NRI ORRI Dutch #1 - #5 54.89% 44.65% 3.53% 2.84% 1.88% 1.51% —% —% 2.02% Mary Rose #1 53.21% 40.44% 3.61% 2.70% 2.01% 1.51% —% —% 2.79% Mary Rose #2 - #3 53.21% 38.67% 3.61% 2.58% 2.01% 1.44% —% —% 2.79% Mary Rose #4 34.58% 25.49% 2.34% 1.70% 1.31% 0.95% —% —% 1.82% Mary Rose #5 37.80% 27.88% 2.56% 1.87% 1.43% 1.04% —% —% 1.54% Ship Shoal 263 100.00% 80.00% —% —% —% —% —% —% 3.33% Vermilion 170 83.20% 64.83% —% —% 4.30% 3.35% 12.50% 9.74% 3.33% Prior to December 2013, Contango, Olympic, and JEX had the following lower WI and NRI in Dutch #1-#5, as a Below is a summary of the transactions between the Company, Olympic, JEX and REX during the Transition Period: · Effective January 1, 2014, the Company subleased to JEX a portion of its previous office space at 3700 Buffalo Speedway, Houston, Texas for approximately $0.1 million per year, which approximates our rental liability for that space. Below is a summary of payments received from (paid to) Olympic, JEX and REX in the ordinary course of business in our capacity of operator of the wells and platforms for the Transition Period.The Company made and received similar types of payments with other well owners (in thousands): Transition Period Olympic JEX REX Revenue payments as well owners $ ) $ ) $ ) Joint interest billing receipts $ $ $ Below is a summary of payments received from (paid to) Olympic, JEX and REX as a result of specific transactions between the Company, Olympic, JEX and REX for the Transition Period. While these payments are in the ordinary course of business, the Company did not have similar transactions with other well owners (in thousands): Transition Period Olympic JEX REX Reimbursement of certain costs $
